Case 2:16-cv-01118-CCC-MF Document 738 Filed 11/15/19 Page 1 of 2 PageID: 23210
                                                                            THREE GATEWAY CENTER
                                                                            100 Mulberry Street, 15th Floor
                                                                            Newark, NJ 07102
                                                                            T: 973.757.1100
                                                                            F: 973.757.1090
                                                                            WALSH.LAW



 Liza M. Walsh
 Direct Dial: (973) 757-1101
 lwalsh@walsh.law


                                                      November 15, 2019
 VIA ELECTRONIC FILING
 Honorable Mark Falk, U.S.M.J.
 U.S. District Court for the District of New Jersey
 Martin Luther King Jr. Bldg. &
 U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

         RE:       Immunex Corporation, et al. v. Sandoz, Inc., et al.,
                   Civil Action No. 16-1118 (CCC/MF)

 Dear Judge Falk:

         This firm, together with Sidley Austin LLP, represents Plaintiffs, Immunex Corporation and Amgen
 Manufacturing, Limited in connection with the above-referenced matter. The Omnibus Joint Motion to
 Seal and filed redacted versions of the following letters is due to be filed with the Court on Monday,
 November 18, 2019:

               •   Letter from Liza M. Walsh dated September 3, 2019 at DE No. 699;

               •   Letter from Sandoz dated September 3, 2019 at DE No. 700;

               •   Letter from Sandoz dated September 6, 2019 at DE No. 703;

               •   Letter from Liza M. Walsh dated September 6, 2019 at DE 704;

               •   Letter from Liza M. Walsh dated September 16, 2019 at DE 707;

               •   Letter from Sandoz dated September 16, 2019 at DE 708;

               •   Letter from Liza M. Walsh dated September 24, 2019 at DE 711;

               •   Letter from Marc D. Haefner dated October 1, 2019 at DE 715;

               •   Letter from Liza M. Walsh dated October 7, 2019 at DE 716; and

               •   Letter from Sandoz dated October 7, 2019 at DE 717.
Case 2:16-cv-01118-CCC-MF Document 738 Filed 11/15/19 Page 2 of 2 PageID: 23211
 Honorable Mark Falk, U.S.M.J.
 November 15, 2019
 Page 2


           We write with the consent of all parties to respectfully request an extension until two weeks after
 the Court acts on the Letter from Sandoz regarding the Withdrawal of the Motion to Intervene dated
 October 21, 2019, DE 724, to file the redactions and the Omnibus Joint Motion to Seal the above
 referenced letters. The additional time is necessary to allow the parties the necessary time to coordinate
 and finalize both the proposed redactions as well as an Omnibus Joint Motion to Seal. We appreciate the
 Court’s consideration of this request and, should the extension be acceptable to Your Honor, we
 respectfully request this letter be “So Ordered” and entered on the docket. As always, we thank the Court
 for its attention to this matter.

                                                            Respectfully submitted,

                                                            s/Liza M. Walsh

                                                            Liza M. Walsh

  cc:     All Counsel of Record (via ECF and email)



                                                   SO ORDERED this ___ day of November 2019


                                                   _________________________________
                                                   Honorable Mark Falk, U.S.M.J.
